Citation Nr: 1011959	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-34 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder to 
include the lumbar and thoracic spine.


REPRESENTATION

Appellant represented by:	Stephen K. Robison, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from June 1979 to June 1983 and in the U.S. Army Reserves 
from April 2002 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for a 
back disorder, status post laminectomy with degenerative disc 
disease at L5-S1 and radiculopathy.  In light of the 
Veteran's recent contentions with regard to the lumbar and 
thoracic spine, the Board has recharacterized the issue on 
appeal.  

In February 2010, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge via video 
conference; a transcript of that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


REMAND

In this case, the Veteran contends that her current spine 
disability is related to service.  Specifically, she contends 
that while she had back pain off and on over the years, it 
was exacerbated by her period of Reserve duty.  In a February 
2010 hearing, the Veteran testified that she enlisted in the 
Army Reserves in April 2002 and underwent a physical 
examination which she passed.  Then, in August 2002, she 
began experiencing pain in the right leg and underwent a 
lumbar spine surgery for a herniated disc and to relieve the 
pain later that month.  The Veteran reported that she has 
experienced back pain ever since the 2002 surgery and 
underwent a second lumbar spine surgery in May 2005.  She 
contends that her back disorder has worsened, to include 
arthritis and a compression fracture of the thoracic spine 
and a worsening of her scoliosis.  She believes herself to be 
totally disabled due to her lumbar spine disorder and has 
requested a VA examination in connection with her claim.  

A review of the service treatment records related to the 
Veteran's active service shows multiple occasions of 
treatment for chronic low back pain with a diagnosis of mild 
dextroscoliosis and a notation of mild leg length discrepancy 
in April 1980.  Low back pain was also noted in April 1980 
without x-ray findings.  In October 1980, the Veteran was 
seen with complaints of mid-thoracic back pain.  The 
Veteran's January 1979 preinduction examination and her 
February 1983 separation examination are negative for 
complaints or notations regarding back pain.

Army Reserve treatment records show the Veteran underwent a 
lumbar spine surgery in August 2002 for a herniated disc with 
radiating pain into the legs.  Records show that her physical 
activity was to be restricted; however the Veteran contends 
that after the surgery she was forced to participate in 
physical training drills which worsened her spine disorder. 

Post-service treatment records show continued treatment for a 
lumbar spine disorder from 2005 until 2008, with a second 
lumbar spine surgery in May 2005.  A June 2008 MRI report 
shows evidence of disc degeneration in the thoracic spine.  
In a February 2010 hearing, the Veteran testified that she 
underwent a spinal cord stimulator implant procedure in April 
2009 with continuing treatment.  The Veteran testified that 
she is totally disabled due to her back problems and has not 
worked since 2005, when she was terminated on account of her 
disability.  A September 2005 letter from the Veteran's 
former employer shows she was terminated for exhausting all 
of her personal leave hours.  Additionally, the Veteran has 
requested a VA examination in connection with her claim.  The 
Board notes that no VA examination has thus far been 
scheduled in connection with the issue on appeal.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

In this case, the record shows a diagnosis of a current spine 
disability and in-service treatment for complaints of low 
back pain, mid-thoracic pain, and scoliosis, and treatment 
for a lumbar spine disability, to include a 2002 spine 
surgery; however, no medical opinion has been provided 
regarding a relationship between the Veteran's service and 
her current disorder.  Thus, a VA medical examination is 
warranted in this case.  

The Board finds a VA examination necessary in order to 
determine the Veteran's complete disability picture with 
regard to the spine and to determine whether the Veteran's 
current spine disability was caused or aggravated by service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

Additionally, the Board notes that the Veteran's periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) have not been verified.  See 2006 records 
requests.  In this regard, service connection may be granted 
for disability resulting from either disease or injury 
incurred in, or aggravated while performing, ACDUTRA.  With 
respect to time periods of INACDUTRA, service connection may 
only be granted for injury (and not disease) so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Only service department records can establish if and 
when a person was serving on active duty, ACDUTRA, or 
INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Therefore, the RO must request and associate information 
regarding the dates of such training with the claims file.  
Additionally, as the case is being remanded, the RO should 
obtain any relevant treatment records since 2008, including 
records for the above mentioned April 2009 spinal cord 
stimulator procedure.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any relevant 
treatment records since 2008.

2.  The RO/AMC should contact the 
appropriate source to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the United States Army 
Reserves.  In this regard, the Board 
notes that the Veteran appears to have 
served in the Reserves from April 2002 to 
April 2004.

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to procure the relevant records relating 
to the Veteran's Army Reserve service 
until either the records are received, or 
until it receives specific information 
that the records sought do not exist or 
that further efforts to obtain them would 
be futile.  To the best of its abilities, 
the RO/AMC should make a list of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Army Reserves and 
provide it to the VA examiner.  All 
records and/or responses received should 
be associated with the claims file.

3.  After the above has been completed, 
the RO/AMC should schedule the Veteran 
for a VA examination.  The Veteran's 
claims folder must be provided to the VA 
examiner to review in conjunction with 
the Veteran's examination.  To the best 
of its abilities, the RO/AMC should 
provide the examiner with a list of the 
Veteran's actual period of active duty in 
the Marine Corps, and periods of ACDUTRA 
and INACDUTRA in the Army Reserves.  The 
examination report should state that the 
claims folder has been reviewed.  In 
particular, the examiner should take into 
account the Veteran's history of 
treatment for complaints of low back pain 
and mid-thoracic pain and diagnosis of 
dextroscoliosis during her period of 
active service, from 1979 to 1983.  The 
examiner should also consider evidence of 
a spine surgery in August 2002, four 
months after entrance into the Army 
Reserves.  The examiner is requested to:

a.  Identify all current disabilities of 
the thoracic and lumbar spine.

b.  For any such diagnosed disorder, the examiner 
should offer an opinion, consistent with sound 
medical principles, as to whether it is at least as 
likely as not (50 percent or greater probability) 
that such disorder(s): 

(i) is the result of, or was increased by, injury 
or disease incurred during active service;

(ii) arose during a period of Reserve (ACDUTRA or 
INACDUTRA) service, or is otherwise etiologically 
related thereto; or

(iii) if found to have existed before her active 
service or any period of ACDUTRA or INACDUTRA, 
increased in severity beyond natural progression of 
the disease during the period of such service.

Complete rationale should be given.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



